                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00424-RJC-DSC


 MRK IVEY'S HOTEL LLC,                           )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                   ORDER
                                                 )
 SELECTIVE INSURANCE COMPANY                     )
 OF AMERICA,                                     )
                                                 )
                 Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Gail A. McQuilkin and Benjamin J. Widlanski]” (documents ##4 and 5) filed

August 24, 2020. For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.                     Signed: August 24, 2020




       Case 3:20-cv-00424-RJC-DSC Document 7 Filed 08/24/20 Page 1 of 1
